DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/21has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, the limitation “a length of 200” is unclear and indefinite. What is the unit on 200? Is it µm? Please clarify.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 8, 10, 11, 12, 13, 14, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Diao (“A three-channel microfluidic device for generating static linear gradients and its application to the quantitative analysis of bacterial chemotaxis.” Lab on a Chip. 6:381-388. 2009.), in view of Haessler (“An agarose-based microfluidic platform with a gradient buffer for 3D chemotaxis studies”. Biomed Microdevices. 11:827-835. 2009.)

Regarding Claim 1, Diao teaches a method for analysis of motility of a population of cells in a sample, the method comprising: 
a) adding a suspension of a population of cells from the sample to a chip having a fluid layer having first and second channels each of the first and second channels having a respective inlet end and a respective outlet end (The cells were concentrated to an OD600 of 4.0 and resuspended in chemotaxis buffer by centrifugation at 1500 × g at room temperature twice for two minutes each time and kept at 30 °C until experiments were initiated. As a negative control, a proportion of live cells were suspended in chemotaxis buffer containing 0.5% sodium azide (Sigma).),
wherein the first channel comprises: one or more inlets in fluid communication with the inlet end of the first channel (Se Fig. 1 A, multiple inlets); and one or more outlets in fluid communication with the outlet end of the first channel (See Fig. 1 B, multiple outlets), wherein the second channel comprises: an inlet in fluid communication with the inlet end of the second channel; and an outlet in fluid communication with the outlet of the second channel, (channels including inlet and outlets of each channel are in fluid communication. Fluid can go from one channel to the other channel),  and second channels of the fluid layer are in communication with each other through at least one migration channel, wherein a first migration channel of the at least one migration channel comprises: a single inlet end in fluid communication with the second channel of the fluid layer (a third channel would be the migration channel with the inlet and outlet and the fluid can go from one channel to the other channel); first and second outlet ends in fluid communication with the first channel of the fluid layer (the device has three  Schematic diagram of the gradient generator device. (A) (top) Drawing of the 16 mm × 20 mm nitrocellulose membrane, in which three channels are cut out. The thickness of the membrane is ∼140 µm; (bottom) micrograph of the three channels. The sink and source channels (or the two outer channels) have a width of 400 µm, and the center channel 800 µm. (B) An overview of the full device.)
 b) incubating the cells for a period time to allow the cells to fill the second channel (Fig. 5 Bacterial response to chemorepellent challenge. The left channel of the device was always filled with blank chemotaxis buffer. The right channel was filled with chemotaxis buffer containing 10−4 M glycerol. The center channel was infiltrated with bacteria. The following was added to the right and center channel respectively: (A) 1 × 10−4 M glycerol and RP437; (B) 1 × 10−4 M glycerol and RP437 ΔflhD; (C) 1 × 10−4 M glycerol and RP437 ΔfliA; (D) 1 × 10−4 M glycerol and RP437 ΔcheRB. Histograms represent normalized fluorescence intensity across the channel plotted versus 
e) imaging the cells in the chip for a period of time, thereby producing one or more images of the cells (Fig. 6 (A) Response of RP437 to 10−4 M mm−1 α-methyl-DL-aspartate. Histogram represents normalized fluorescence intensity across the channel plotted versus normalized position in the channel. Fluorescence values obtained at each position x across the channel were normalized to the total fluorescence in the channel.).
Diao is silent to wherein the width of the first branch portion of the first migration channel is different than the width of the second branch portion of the first migration channel.
Regarding the width of the first branch portion and the width of the second branch portion, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the width of the first branch portion to be bigger than the second branch portion to maintain a particular flow rate. 

Haessler teaches in the related art of chemotaxis studies. Gradients were pre-established by pumping medium, alone or supplemented with CCL19, through the side channels for 2 h (See #D cell migration experiments). Gradients were pre-established by pumping medium, alone or supplemented with CCL19, through the side channels for 2 h. Images were taken in bright field on an inverted fluorescent microscope (Zeiss Axiovert 200 M, Switzerland) with a CCD camera (AxioCam MRm) at 1-min intervals for ~2 h. Images were then processed off-line using ImageJ (NIH, Bethesda, MD) to track cells and Matlab to analyze the data. Cells were considered migratory if they moved more than one cell diameter within one hour. Migratory speed was calculated as the average incremental speed at 1 min intervals. Persistence length for each cell was calculated as the net distance divided by the length of the trajectory, and migratory speed parallel to gradient was defined as the total distance travelled parallel to the applied gradient divided by time. See Imaging and data reconstruction. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the method steps of washing, adding cell media, and comparing images, as taught by Haessler, to the method steps 

Regarding Claim 2, modified Diao teaches the method of claim 1, further comprising: g) identifying the migratory cell or the subpopulation of migratory cells as contact-guided when the migratory cell or the subpopulation of migratory cells identified in step f) continues to migrate to the first and second branch portions on a same side of the base portion of the first and second branch portions of the at least one migratory channel (Diao teaches Fig. 6 (B) The chemotaxis partition coefficient (CPC, ◆) and chemotaxis migration coefficient (CMC, ■) for RP437 cells responding to varying concentrations of α-methyl-DL-aspartate. Control experiments were performed using blank chemotaxis buffer.).  

Regarding Claim 3, modified Diao teaches the method of claim 1, further comprising: h) isolating the migratory cell or the subpopulation of migratory cells from the chip (Haessler teaches that the migratory cells are separated into its own channel).  

Regarding Claim 4, modified Diao teaches the method of claim 1, wherein sample is obtained from a subject (Haessler teaches Murine dendritic cells (mDCs) were derived from bone marrow as described elsewhere).  

Regarding Claim 5, modified Diao teaches the method of claim 3, wherein the migratory cell or the subpopulation of migratory cells is a cancer cell (Haessler teaches 

Regarding Claims 6, 10, 11, 12, 13, 14, and 15, modified Diao teaches the method of claim 1 but is silent to wherein the first and second channels of the chip have dimensions (h x w) of 50 µm x 400 µm, wherein the inlet of each migration channel of the at least one migration channel has a dimension of 10 µm x 20 µm, wherein the first and second branch portions of at least one migration channel of the plurality of migration channels have differing cross-sectional areas, wherein the first and second branch portions of the at least one migration channel have respective dimensions of 10 µm x 3 µm and 10 µm x 20 µm, wherein each migration channel of the at least one migration channel of the chip has a length of 200 - 400 µm, wherein the at least one migration channel of the chip comprises a plurality of migration channels that are adjacent to each other and spaced about 50 µm apart, wherein the chip comprises from 1 to 400 migration channels.  
Regarding the dimensions, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IVA.


Regarding Claim 7, modified Diao teaches the method of claim 1 and inlet and an outlet for each channel.
Modified Diao is silent to the first channel of the chip has three inlets.
Regarding three inlets, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VIB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first channel of the chip of modified Diao to have three channels, in order to load multiple reagents. 

Claim 8, modified Diao teaches the method of claim 1, wherein the second channel of the chip has one inlet and one outlet (Haessler teaches see Fig. 1 3D microfluidic chemotaxis device design).  

Regarding Claim 16, modified Diao teaches the method of claim 1, wherein the inlet and outlet of the first and second channels each further comprise a reservoir (Diao teaches Fig. 1 The inlet or outlet (reservoir) of the channels is a 5 mm-deep well, having a width of 3 mm and a length of 7 mm.).

	Regarding Claim 17, modified Diao teaches the method of claim 1, wherein the imaging of cells is performed using a method selected from the group consisting of phase contrast; brightfield; differential interference contrast; fluorescence; and confocal microscopy and in-line holography (Diao teaches Additionally, the degree of chemotaxis could be easily quantified using this assay in conjunction with fluorescence imaging techniques, allowing for estimation of the chemotactic partition coefficient (CPC) and the chemotactic migration coefficient (CMC). See Abstract).  

	Regarding Claim 18, modified Diao teaches the method of claim 1, wherein the period of time for imaging the cells is from 10 minutes to 16 hours (Diao teaches in results and discussion, We then monitored the fluorescence intensity in the sink, center and source channels at a 5 min time interval for ∼1–2 h.).
		
Response to Arguments


	First, Applicant on page 9 disagrees with the obviousness rejection of Nassef. 
	In response, Examiner notes new references have been applied in light of the RCE. Applicant may specify in claim 3h) how is the isolating done (on the chip) or elsewhere or what the isolating entails. Incorporating this into claim 1 would distinguish over the prior art. 

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798